Case: 16-10063   Date Filed: 02/10/2017   Page: 1 of 7


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-10063
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:14-cv-01599-HLM



FEDERAL TRADE COMMISSION,

                                                Plaintiff - Appellee,

versus


WILLIAMS, SCOTT & ASSOCIATES, LLC,
a Georgia limited liability company, et al.,

                                               Defendants,

CHRIS LENYSZYN,
individually and as managing member of WSA, LLC,

                                                Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (February 10, 2017)
              Case: 16-10063    Date Filed: 02/10/2017   Page: 2 of 7


Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:

      Chris Lenyszyn and his co-defendants operated a fraudulent debt collection

scheme known as WSA. Lenyszyn and his fellow collectors posed as law

enforcement officials, sought payment for debts that consumers did not owe or that

WSA had no authority to collect, and falsely threatened to prosecute consumers or

revoke their driver’s licenses unless they paid. The Federal Trade Commission

(FTC) included Lenyszyn as a defendant in an action alleging WSA’s practices

violated the FTC Act and the Fair Debt Collection Practices Act (FDCPA). The

district court entered summary judgment against Lenyszyn, holding him jointly and

severally liable for money that WSA unlawfully took from consumers while he

was a managing member of the company.

      Lenyszyn appeals, alleging the district court erred in granting summary

judgment because it refused to consider his evidence in opposition to the FTC’s

summary judgment motion, and there was a genuine issue of material fact

remaining regarding his ability to control WSA, LLC. He also contends the district

court ordered an excessive and incorrectly calculated amount of disgorgement.

After review, we affirm the district court’s grant of summary judgment and the

disgorgement award.




                                        2
              Case: 16-10063     Date Filed: 02/10/2017    Page: 3 of 7


                        I. ADMISIBILITY OF EVIDENCE

      Lenyszyn first contends the district court improperly declined to consider his

documentary evidence. The Court “review[s] a district court’s evidentiary rulings

at the summary judgment stage only for abuse of discretion.” Wright v. Farouk

Sys., Inc., 701 F.3d 907, 910 (11th Cir. 2012).

      The district court did not abuse its discretion because Lenyszyn’s proffered

evidence was not admissible. By invoking his Fifth Amendment right not to testify

at his deposition, Lenyszyn decided that “the advantages of silence—avoiding

incrimination in a criminal investigation” outweighed “the potential advantages” of

attempting to refute the FTC’s evidence against him. See Arango v. U.S. Dep’t of

the Treasury, 115 F.3d 922, 927 (11th Cir. 1997). Having made that choice,

Lenyszyn could not then “convert the privilege from [a] shield . . . into a sword” by

putting his version of the facts into written affidavits and avoiding cross-

examination. See United States v. Rylander, 460 U.S. 752, 758 (1983).

      Although Lenyszyn does not appeal the district court’s refusal to consider

his principal affidavit, he argues the court should have considered a sworn

complaint form he filed with the State of Nevada, in which he claimed he had

never agreed to become a managing member of WSA. However, Lenyszyn

pleaded the Fifth when asked whether he was a managing member of WSA in his

deposition. Because the Nevada complaint asserts the same fact Lenyszyn refused


                                           3
                Case: 16-10063       Date Filed: 02/10/2017       Page: 4 of 7


to testify about at his deposition, the district court did not abuse its discretion in

refusing to admit this evidence.1 See id.

       Additionally, the district court did not abuse its discretion in refusing to

consider John Williams’ letters to the FTC and two other government agencies,

and Williams’ interrogatory responses, all of which claimed Lenyszyn was not a

managing member of WSA. These documents were unsworn and did not declare

under penalty of perjury that the facts stated were true and correct. See 28 U.S.C.

§ 1746. Courts need not consider unsworn witness statements when deciding a

motion for summary judgment. 2 See Adickes v. S.H. Kress & Co., 398 U.S. 144,

158-59 n.17 & n.19 (1970).

       Lastly, the district court did not abuse its discretion in refusing to consider

three unauthenticated documents that Lenyszyn claimed as business records.

Lenyszyn did not submit affidavits from a qualified witness establishing the

documents’ authenticity, thus they do not qualify for the business records

exception to the hearsay rule. See Fed. R. Evid. 803(6). Further, “the possibility

that unknown witnesses will emerge to provide testimony on this point is

       1
           To the extent Lenyszyn argues the district court should have considered the Nevada
complaint because it was filed before he was arrested, he failed to make this argument before the
district court. Further, the evidence supports that Lenyszyn was aware of a potential criminal
action when he filed the Nevada complaint.
       2
          While Lenyszyn argues that Williams’ unsworn statements are admissible because they
are “statements against interest,” Fed. R. Evid. 804(b)(3), these statements do not qualify as
statements against Williams’ interest.

                                                4
              Case: 16-10063     Date Filed: 02/10/2017   Page: 5 of 7


insufficient to establish that these documents could be reduced to admissible

evidence at trial.” See Jones v. UPS Ground Freight, 683 F.3d 1283, 1294 (11th

Cir. 2012).

                           II. PERSONAL LIABILITY

      Lenyszyn contends a genuine issue of material fact exists regarding whether

he could control the activities of WSA. He asserts that he only received a minimal

amount of money and only as a temporary employee of WSA, and could not, as a

matter of law, have controlled or managed WSA.

      The evidence presented by the FTC was sufficient for summary judgment.

See Fed. R. Civ. P. 56(a) (providing summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law”). An individual is liable for a

corporation’s violations of the FTC Act when he “participated directly in the

deceptive practices or acts or had authority to control them.” FTC v. IAB Mktg.

Assocs., LP, 746 F.3d 1228, 1233 (11th Cir. 2014) (quotations and alteration

omitted) .

      The evidence supports that Lenyszyn was a managing member of WSA who

held himself out as an officer or owner on several key documents. Beginning on

September 9, 2013, Lenyszyn was listed as a managing member of WSA in filings

with the Nevada Secretary of State. In December 2013, Lenyszyn submitted an


                                          5
              Case: 16-10063     Date Filed: 02/10/2017    Page: 6 of 7


application for skip tracing services indicating he was an owner of WSA. He

similarly held himself out as WSA’s sole owner or sole managing member in

merchant account applications. Also, for at least some period of time, Lenyszyn

himself directly participated in the collectors’ conduct by acting as a collector

himself and making collection calls using the name “Investigator Dan Miller.”

      Lenyszyn also had knowledge. He had actual knowledge of FDCPA

violations from his own debt collection activity. Lenyszyn communicated with a

third-party company about finding a new payment processor bank and knew that

his debt collection business was viewed as “high risk.” Lenyszyn was listed as a

managing member of WSA since September 9, 2013, and at least two states issued

Cease and Desist Orders against WSA in early 2014. Under these circumstances,

the undisputed evidence supports that Lenyszyn knew or should have known about

WSA’s illegal activities.

      The district court did not err in granting summary judgment in favor of the

FTC and finding Lenyszyn liable for the actions of WSA.

                               III. DISGORGEMENT

      Lenyszyn asserts the district court abused its discretion in ordering an

incorrectly calculated amount of disgorgement. See Commodity Futures Trading

Comm’n v. Sidoti, 178 F.3d 1132, 1137-38 (11th Cir. 1999) (reviewing a district

court’s disgorgement order for abuse of discretion). Lenyszyn contends he should


                                          6
               Case: 16-10063     Date Filed: 02/10/2017     Page: 7 of 7


not be jointly and severally liable for the amount of WSA’s net revenue during his

involvement; rather, he should be responsible only for the amount he personally

received from WSA.

      The district court did not abuse its discretion in holding Lenyszyn jointly

and severally liable for the amount of net revenue during Lenyszyn’s involvement.

“[T]he amount of net revenue (gross receipts minus refunds), rather than the

amount of profit (net revenue minus expenses), is the correct measure of unjust

gains under section 13(b).” FTC v. Wash. Data Res., Inc., 704 F.3d 1323, 1327

(11th Cir. 2013). Further, the disgorgement amount must be limited to the time

frame for which the party seeking disgorgement presented evidence of the

defendant’s bad acts. See Sidoti, 178 F.3d at 1137-38. The FTC presented

evidence of WSA’s total net deposits during the period of Lenyszyn’s

involvement. The district court did not abuse its discretion in ordering

disgorgement based on joint and several liability in the amount of $565,816.71.

See FTC v. Commerce Planet, Inc., 815 F.3d 593, 600 (9th Cir. 2016) (affirming

the order of joint and several liability in § 13(b) case).

      AFFIRMED.




                                            7